United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-7107                                                   September Term, 2022
                                                                         1:22-cv-01350-UNA
                                                         Filed On: October 11, 2022
Kent Allen, Jr.,

               Appellant

       v.

Parag Agrawal, Twitter CEO and Deja Trimble,
Recording Artist,

               Appellees

              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                      JUDGMENT

       This appeal was considered on the record from the United States District Court for
the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2);
D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed June 21, 2022, be
affirmed. The district court did not abuse its discretion in dismissing the complaint without
prejudice for failure to comply with the pleading standard of Federal Rule of Civil
Procedure 8(a), which requires “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Ciralsky v. CIA, 355 F.3d 661,
668-71 (D.C. Cir. 2004).

       Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of
any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P.
41(b); D.C. Cir. Rule 41.

                                         Per Curiam

                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk